IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2009

                                     No. 08-11111                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



GLORIA J BATES

                                                   Plaintiff-Appellant
v.

MICHAEL J ASTRUE, COMMISSIONER OF SOCIAL SECURITY

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:05-cv-00269


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Gloria J. Bates (“Bates”) appeals the Commissioner of
Social Security’s denial of her application for disability insurance benefits and
supplemental security income benefits. On review, “we consider only whether
the Commissioner applied the proper legal standards and whether substantial
evidence in the record supports the decision to deny benefits.” Audler v. Astrue,
501 F.3d 446, 447 (5th Cir. 2007); see 42 U.S.C. § 405(g). As Magistrate Judge


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 08-11111

Clinton E. Averitte’s thorough Report and Recommendation explained, see Bates
v. Astrue, No. 2:05-cv-0269, 2008 WL 4367287 (N.D. Tex. Sept. 24, 2008), the
Administrative Law Judge (“ALJ”) applied the proper legal standards, and the
medical records from Doctors Plata and Saadeh provide substantial evidence to
support the ALJ’s finding that Bates was not disabled.
     AFFIRMED.




                                      2